             Case 1:19-cv-00177-EGS Document 18 Filed 07/01/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                        )
                                             )
                 Plaintiff,                  )
                                             )
        v.                                   )      Case No. 19-cv-177 (EGS)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
                 Defendant.                  )
                                             )

                                  JOINT STATUS REPORT

        The parties jointly propose the following schedule for summary judgment briefing in this

case:

        August 24, 2020              Defendant’s Motion for Summary Judgment

        September 11, 2020           Plaintiff’s Cross-Motion and Opposition

        October 2, 202 0             Defendant’s Opposition and Reply

        October 16, 2020             Plaintiff’s Reply


                                                    Respectfully submitted,

                                                    ETHAN P. DAVIS
                                                    Principal Deputy Assistant Attorney General

                                                    MARCIA BERMAN
                                                    Assistant Director
                                                    Federal Programs Branch

                                                    /s/ James Bickford
                                                    JAMES BICKFORD
                                                    Trial Attorney (N.Y. Bar No. 5163498)
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, DC 20530
                                                    James.Bickford@usdoj.gov
         Case 1:19-cv-00177-EGS Document 18 Filed 07/01/20 Page 2 of 2




                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendant

                                                  and

                                           /s/ James F. Peterson
                                           James F. Peterson
                                           JUDICIAL WATCH, INC.
                                           DC Bar No. 450171
                                           425 Third St, SW, Suite 800
                                           Washington, DC. 20024
                                           T: 202-646-5172
                                           F: 202-646-5199

Date: July 1, 2020                         Counsel for Plaintiff




                                     -2-
